

 
Exhibit 10.55
 
 
 


 


 
PUGET SOUND ENERGY, INC.
 
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN




 












 
Amended and Restated
Effective October 5, 2004
 



--------------------------------------------------------------------------------




 
CONTENTS
 
ARTICLE I. ESTABLISHMENT AND PURPOSE
 
ARTICLE II. DEFINITIONS AND CONSTRUCTION
 
ARTICLE III. BENEFITS
 
ARTICLE IV. ADMINISTRATION
 
ARTICLE V. FUNDING OF THE PLAN
 
ARTICLE VI. AMENDMENT AND TERMINATION
 
ARTICLE VII. GENERAL PROVISIONS
 


 








--------------------------------------------------------------------------------




PUGET SOUND ENERGY, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
ARTICLE I. ESTABLISHMENT AND PURPOSE
 
1.1 Establishment of Plan. Puget Sound Energy, Inc., a Washington corporation
("the Company"), established, effective as of June 1, 1997 ("the Effective
Date"), an unfunded supplemental executive retirement plan to be known as the
"Puget Sound Energy, Inc. Supplemental Executive Retirement Plan" ("the Plan").
The Plan was most recently amended and restated effective February 24, 1999.
 
1.2 Purpose. The Plan is established and is intended as an unfunded plan to be
maintained for the purpose of providing supplemental retirement income to a
select group of management personnel and highly compensated employees ("the
Participants"), and as such, it is intended that the Plan be exempt from Parts 2
through 4 of Subtitle B of Title I of the Employee Retirement Income Security
Act of 1974, as amended. The Plan is not intended to satisfy the qualification
requirements of Internal Revenue Code Section 401.
 
ARTICLE II. DEFINITIONS AND CONSTRUCTION
 
2.1 Definitions. When used herein, the following terms shall have the meanings
set forth below, unless their context clearly indicates to the contrary:
 
(a) "Actuarial Equivalent" means a benefit payable at a particular time and in a
particular form and manner and which has the same value as the benefit which it
replaces. For purposes of lump sum payment calculations, such determination
shall be made using the mortality table prescribed by the Commissioner of
Internal Revenue for purposes of Code Section 417(e)(3)(A)(ii)(I) and in effect
on the date as of which the present value is being determined and an interest
rate that is equal to the average annual interest rate on 30-year Treasury
securities, as specified by the Commissioner of Internal Revenue for purposes of
Code Section 417(e)(3)(A)(ii)(II), for the September immediately preceding the
first day of the Plan Year that contains the date as of which the Participant's
Retirement Benefit is distributed or commences to be distributed. For purposes
of annuity payment calculations, such determination shall be made using the
following actuarial assumptions: (i) interest rate at eight percent (8%) per
annum compounded annually; and (ii) participant mortality rate pursuant to the
1984 Unisex Pensioners Mortality Table.
 
(b) "Affiliate" means any corporation, employer, trade, business, or other
entity that, together with the Company, is treated as a single employer under
Code Section 414(b), (c), (m) or (o).
 
(c) "Beneficiary" means the person, trust, or other entity designated by the
Participant pursuant to Section 3.4 who is or may become entitled to receive a
benefit under the Plan in the event of the Participant's death.
 
(d) "Board" means the Board of Directors of the Company.
 
(e) "Change in Control" means the first to occur of any of the following events:
 

 
(i)
Any "person" (as that term is used in Section 13 and 14(d)(2) of the Securities
Exchange Act of 1934 ("Exchange Act")) becomes the beneficial owner (as that
term is used in Section 13(d) of the Exchange Act), directly or indirectly, of
fifty percent (50%) or more of the Company's capital stock entitled to vote in
the election of directors; provided, however, that the following acquisitions of
beneficial ownership shall not constitute a Change of Control: (A) an
acquisition by the Company or by any entity related to the Company within the
meaning of Code Section 414(b), (c), (m) or (o), (B) an acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or by any such related entity, or (C) the acquisition of the Company's common
stock by Puget Energy, Inc. pursuant to the plan of exchange effective January
1, 2001;

 

 
(ii)
During any period of not more than two consecutive years, not including any
period prior to the adoption of this Plan, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii), (iv) or (v) of this
subsection (e)) whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least three-fourths (3/4ths)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

 

 
(iii)
The shareholders of the Company approve any consolidation or merger of the
Company, other than a consolidation or merger of the Company in which the
holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the common stock
of the surviving corporation immediately after the consolidation or merger;

 

 
(iv)
The shareholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company; or

 

 
(v)
The shareholders of the Company approve the sale or transfer of all or
substantially all of the assets of the Company to parties that are not within a
"controlled group of corporations" (as defined in Code Section 1563) in which
the Company is a member.

 
(f) "Code" means the Internal Revenue Code of 1986, as amended.
 
(g) "Committee" means the Compensation and Retirement Committee of the Board or
any other committee designated by the Board to administer the Plan pursuant to
Section 4.1 herein.
 
(h) "Company" means Puget Sound Energy, Inc. or any successor thereto.
 
(i) "Date of Termination" means the date the Participant ceases to be employed
by the Company or any of its Affiliates.
 
(j) "Deferred Compensation Plan" means the nonqualified "Puget Sound Energy
Deferred Compensation Plan for Key Employees," as amended from time to time, or
any successor thereto.
 
(k) "Disability" means a physical or mental condition that entitles a
Participant to benefits under the Company's long-term disability plan.
 
(l) "Early Commencement Date" means, if properly elected by a Participant
pursuant to Section 3.5(d), the first day of any month commencing before the
Participant attains age sixty-two (62), but coincident with or following the
later of the date the Participant attains age fifty-five (55) or the
Participant's Date of Termination.
 
(m) "Earnings" means base salary and annual bonus paid by the Company and/or its
Affiliates, before any deferrals or reductions under a Code Section 401(k) plan,
a Code Section 125 cafeteria plan or a nonqualified deferred compensation plan,
but excluding long-term incentive compensation. A bonus will be included in
Earnings in the year in which it is paid, or in which it would have been paid
had it not been deferred. Amounts paid after the Participant ceases to be an
active Participant in the Plan shall not be taken into account, unless the
Committee specifically provides otherwise.
 
(n) "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor thereto.
 
(o) "Highest Average Earnings" means the average of the highest three
(3) calendar years' Earnings of the Participant. The three years do not have to
be consecutive, but they must be among the last five (5) complete calendar years
completed by the Participant prior to his Date of Termination. If a Participant
completes less than three (3) complete calendar Years of Service prior to the
date on which his employment with the Company and its Affiliates terminates,
then the average shall be computed by adding together the Participant's monthly
Earnings for all of the calendar months during which he was employed by the
Company and/or any of its Affiliates, dividing the result by the number of
months in such period and multiplying that result by twelve (12).
 
(p) "Normal Commencement Date" means the first day of the month immediately
following the Participant's Date of Termination or, if later, the date on which
the Participant attains age sixty-two (62).
 
(q) "Participant" means one of a select group of management personnel or highly
compensated employees designated by the Committee to participate in the Plan. A
Participant shall automatically cease to accrue additional benefits under the
Plan at the time he ceases to be a member of management or a highly compensated
employee, as determined by the Committee. In addition, the Committee may revoke
the active participation (and discontinue the benefit accruals) of any
Participant at any time and for any reason. Notwithstanding the foregoing, in no
event shall the revocation of a Participant's active participation in the Plan
(or the cessation of additional benefit accruals under the Plan) reduce the
Retirement Benefit previously accrued by such Participant prior to such
revocation or cessation.
 
(r) "Participant Year of Service" means a Year of Service performed while a
Participant under this Plan or under such other predecessor plans or agreements
that the Committee shall designate.
 
(s) "Plan" means the "Puget Sound Energy, Inc. Supplemental Executive Retirement
Plan" as set forth in this document, together with any amendments hereto.
 
(t) "Plan Year" means the consecutive twelve (12) month period beginning each
January 1 (or in the case of the first Plan Year, beginning on the Effective
Date) and ending the following December 31.
 
(u) "Retirement Benefit" means the benefit to which the Participant is entitled
under Article III herein at the Participant's Normal Commencement Date.
 
(v) "Retirement Plan" means the "Retirement Plan for Employees of Puget Sound
Energy, Inc."
 
(w) "Supplemental Retirement Benefit Plans" means the "Puget Sound Power & Light
Company Supplemental Retirement Plan for Officers" and the "Puget Sound Power &
Light Company Supplemental Retirement Plan for Director-Level Employees"
effective as of October 1, 1991, and as the same may thereafter be amended from
time to time.
 
(x) "Year of Service" means twelve (12) consecutive months of employment with
the Company or its Affiliates, or with Washington Energy Company or Washington
Natural Gas Company. No month of employment shall be counted in more than one
Year of Service.
 
(y) "WNG Nonqualified Retirement Benefits" means the nonqualified pension
benefits provided under an employment agreement between the Participant and
Washington Energy Company or Washington Natural Gas Company.
 
2.2 Gender and Number; Headings. Except when otherwise indicated by the context,
any masculine terminology when used in this Plan shall also include the feminine
gender, and the definition of any term in the singular shall also include the
plural. Headings of Articles and Sections herein are included solely for
convenience, and if there is any conflict between such headings and the text of
the Plan, the text shall control.
 
ARTICLE III. BENEFITS
 
3.1 Eligibility for Benefits. 
 
(a) A Participant whose employment with the Company and its Affiliates
terminates (or is terminated) for any reason other than death after he has
completed five (5) Participant Years of Service, shall be entitled to receive a
Retirement Benefit hereunder (calculated as described in Section 3.2) as of his
Normal Commencement Date. A Participant whose employment terminates or is
terminated (voluntarily or involuntarily) by the Company prior to his completion
of five (5) Participant Years of Service shall not be entitled to any benefit
under the Plan. Any benefit payable under the Plan following a Participant's
death shall be governed by Section 3.4.
 
(b) Notwithstanding subsection (a) above, any Participant whose employment with
the Company and its Affiliates terminates (or is terminated) after a Change of
Control shall be entitled to receive a Retirement Benefit hereunder (calculated
as described in Section 3.2) as of his Normal Commencement Date, even if he has
not completed five (5) Participant Years of Service as of his Date of
Termination.
 
3.2 Amount of Benefit. 
 
(a) Except as provided otherwise in Section 3.5, the Retirement Benefit shall be
a monthly amount payable for the life of the Participant commencing as of the
Participant's Normal Commencement Date equal to (i) below minus the sum of (ii),
(iii), and (iv) below.
 

 
(i)
One-twelfth (1/12) of the Participant's Highest Average Earnings times Years of
Service (not in excess of 15) times three and one-third percent (3-1/3%).

 

 
(ii)
The monthly amount payable (or that would be payable) under the Retirement Plan
to the Participant as of the Normal Commencement Date were such payment made in
the form of a Straight-Life Annuity (as defined in the Retirement Plan)
commencing on such date).

 

 
(iii)
The monthly amount(s) of any WNG Nonqualified Retirement Benefits payable (or
that would be payable) to the Participant as of his Normal Commencement Date in
the form of a single life annuity for the life of the Participant (or if such
benefits are paid or payable as of another date and/or in another form, the
Actuarial Equivalent monthly amount of such benefit(s) calculated as a single
life annuity payable for the life of the Participant and commencing as of the
Participant's Normal Commencement Date).

 

 
(iv)
The Actuarial Equivalent monthly amount payable (or that would be payable) as of
the Participant's Normal Commencement Date from any pension-type rollover
accounts (including without limitation said accounts related to the Supplemental
Retirement Benefit Plans, or the Annual Cash Balance Restoration Matching
Account) within the Deferred Compensation Plan.

 
(b) The benefits accrued under the Supplemental Retirement Benefit Plans as of
May 31, 1997 by all participants therein who were at least fifty-one (51) years
of age on May 31, 1997 were transferred to this Plan. The Retirement Benefit
calculated under subsection (a) immediately above for any Participant shall be
paid in lieu of any benefit transferred from a Supplemental Retirement Benefit
Plan to the Plan on behalf of such Participant. Notwithstanding the foregoing,
if the accrued benefit transferred from a Supplemental Retirement Benefit Plan
to this Plan on behalf of a Participant is greater than the benefit calculated
above for such Participant, then such Participant's Retirement Benefit shall be
equal to such transferred benefit.
 
3.3 Disability. If the Participant suffers a Disability while he is an employee
of the Company or its Affiliates, then for purposes of Section 3.1 and Section
3.2, his Highest Average Earnings shall be determined as of the date he incurred
his Disability and his Participant Years of Service, and Years of Service shall
be determined as if he remained employed until his Normal Commencement Date (or
Early Commencement Date, if he elects to commence his Retirement Benefit as of
such date) or the end of his Disability, whichever is earlier. If the
Participant is reemployed after his Disability ends, then for purposes of
Section 3.1 and Section 3.2, his Highest Average Earnings shall be determined as
of the date of his subsequent termination of employment and excluding the period
of Disability, and his Years of Service and Participant Years of Service shall
be determined by adding his period of employment following rehire to the period
determined in accordance with the preceding sentence.
 
3.4 Death.
 
(a) If the Participant dies (i) while he is actively participating in the Plan
or after he has completed five (5) Participant Years of Service and (ii) such
death occurs on or before the date on which his Retirement Benefit is
distributed (or commences to be distributed), his Beneficiary shall be eligible
for a benefit under this Section 3.4(a); provided that such benefit shall be
payable only to a Beneficiary who is the spouse of the Participant on the date
of death. The spouse Beneficiary shall receive an amount that is the lump-sum
Actuarial Equivalent as of his Normal Commencement Date of the benefit that
would have been payable to the spouse Beneficiary under the fifty percent (50%)
joint and survivor form of payment described in the second sentence of
Section 3.5(a), which benefit shall be calculated by assuming that the
Participant had died the day after his Normal Commencement Date and by using the
actual Participant Years of Service and actual Years of Service completed by the
Participant. (If the Participant is not actively employed immediately prior to
the date of death on account of Disability, the actual years will include the
years of Disability). In addition, if the Participant dies before attaining age
sixty-two (62), the lump sum amount shall be reduced one-third percent (1/3%)
for each month between the date of death and the date the Participant would have
attained age sixty-two (62). Such lump sum shall be paid as soon as
administratively practicable. A benefit shall not be payable pursuant to this
Section 3.4 with respect to a Participant who dies while he is not actively
participating in the Plan and before he has completed five (5) Participant Years
of Service.
 
(b) If the Participant dies after the date on which his Retirement Benefit is
distributed (or commences to be distributed), his Beneficiary may receive a
benefit if the form in which the Participant's Retirement Benefit is being paid
provides for such benefit.
 
(c) The Participant shall designate his Beneficiary or Beneficiaries who, upon
his death, will receive payments that otherwise would have been paid to him
under the Plan. All Beneficiary designations shall be in writing and on a form
prescribed by the Committee for such purpose, and any such designation shall
only be effective if and when delivered to the Committee during the lifetime of
the Participant. The Participant may from time to time during his lifetime
change a designated Beneficiary or Beneficiaries by filing a new beneficiary
designation form with the Committee. If a designated Beneficiary dies after the
Participant, but before all death benefit payments relating to such Beneficiary
have been paid, the remainder of such death benefit payments shall be continued
to such Beneficiary's estate. In the event the Participant shall fail to
designate a Beneficiary or Beneficiaries with respect to any death benefit
payments, or if for any reason such designation shall be ineffective, in whole
or in part, or if no designated Beneficiary survives the Participant, any
payment that otherwise would have been paid to such Participant shall be paid to
his estate, and in such event, his estate shall be his Beneficiary with respect
to such payments.
 
3.5 Payment of Benefits.
 
(a) Normal Form of Payment. Except as provided in Section 3.5(b), the Retirement
Benefit of a Participant who is not married on the date as of which such benefit
is paid or commences to be paid shall be distributed to the Participant in the
form of a single life, monthly annuity payable for the life of the Participant.
Except as provided in Section 3.5(b), the Retirement Benefit of a Participant
who is married on the date as of which such benefit is paid or commences to be
paid shall be distributed in the form of a monthly annuity (that is the
Actuarial Equivalent of the amount determined under Section 3.2) providing for
monthly payments to the Participant for the remainder of his life and, following
the Participant's death, monthly payments to the Participant's surviving spouse
(if any), for the remainder of her life, in an amount equal to fifty percent
(50%) of the monthly amount payable to the Participant.
 
(b) Alternate Forms of Payment. At any time that is at least one year before the
Participant's Date of Termination, the Participant may request to receive, or to
transfer, the Actuarial Equivalent value of the Retirement Benefit in one of the
methods identified below in lieu of the normal form of payment described in
Section 3.5(a):
 
(1) Lump sum, paid at a specified date or dates following the Date of
Termination;
 
(2) Straight-life annuity, beginning at a specified date following the Date of
Termination;
 
(3) Optional joint and survivor annuity (100%, 50% or 25%), beginning at a
specified date following the Date of Termination; and
 
(4)  Transfer of Actuarial Equivalent lump-sum value of the Retirement Benefit
to the Deferred Compensation Plan (and thereafter treated as a voluntary
deferral thereunder), completed as soon as administratively reasonable following
the Date of Termination.
 
The terms and conditions of the optional joint and survivor annuity form of
payment shall be the same as those for the corresponding annuity under Section
6.6 (or its successor) of the Retirement Plan. No alternate form of payment
shall be approved that provides for payment of benefits prior to the month
following the month in which the Participant attains age 55. Any request to
elect or change an alternate form of payment within one (1) year of the
Participant's Termination Date shall be null and void; provided, however, that
the Board may, in its sole discretion, waive such one (1) year period with
respect to any Participant if the Board determines that such Participant's
circumstances are unusual enough to warrant such waiver.
 
(c) Early Commencement Form of Payment. A Participant whose Date of Termination
occurs on or after attaining age 55 is eligible for payment in accordance with
this Section 3.5(c). Any benefit (other than a benefit payable on account of
death or Disability) that becomes payable prior to the Participant's Normal
Commencement Date shall equal the Retirement Benefit set forth under Section
3.2(a), except that the payment calculated under Section 3.2(a)(i) shall be
further reduced (prior to applying the reductions of Sections 3.2(a)(ii) through
(iv)) by one-third of one percent (.33%) for each month that benefits commence
prior to the beginning of the month coincident with or next following the date
the Participant would attain age sixty-two (62). The reductions of Section
3.2(a)(ii) through (iv) shall be similarly calculated based on said early
commencement distribution date, notwithstanding any provision of Section 3.2(a)
to the contrary. Except as provided in Section 3.5(b), the Retirement Benefit of
a Participant who is married on the date as of which such benefit is paid or
commences to be paid shall be distributed in the form of a monthly annuity (that
is the Actuarial Equivalent of the amount determined under Section 3.2)
providing for monthly payments to the Participant for the remainder of his life
and, following the Participant's death, monthly payments to the Participant's
surviving spouse (if any), for the remainder of her life, in an amount equal to
fifty percent (50%) of the monthly amount payable to the Participant.
 
(d) Distribution Date. Payment of Retirement Benefits shall commence as of the
Participant's Normal Commencement Date, except in the case of Disability or
death, or if the Committee has approved an alternate form of payment under
Section 3.5(b). If an alternate form of payment has been approved, payment of
Retirement Benefits shall commence at the time approved by the Committee. A
Participant eligible for early commencement of Retirement Benefits under Section
3.5(c), may elect on 30 days' written notice to the Committee an Early
Commencement Date, which at the Participant's election may result in an Early
Commencement Date that is on or after the date on which the Participant attains
age 55 but before the date on which the Participant attains age 62. Any such
election shall be irrevocable. Retroactive elections are not permitted. Except
in the case of death or Disability, payment shall not commence prior to the
Participant attaining age 55.
 
The same distribution date applies (as applicable) if a Participant timely
elects, in writing, to transfer any Retirement Benefits to the Deferred
Compensation Plan in lieu of payment; provided, however, the Participant must
elect such a transfer at least one (1) year prior to the Participant's Date of
Termination in accordance with such rules as the Committee may establish. Any
change to such an election within one (1) year of the Participant's Date of
Termination shall be null and void, unless the change consists of an irrevocable
rescission of the election. Notwithstanding the foregoing, the Committee may, in
its sole discretion, waive the one (1) year election period with respect to a
Participant whose employment is terminated involuntarily by the Company or whose
employment is terminated as a result of Disability within one (1) year after the
Participant files a proper election under this paragraph.
 
3.6 Suspension of Benefits. If a Participant who is receiving benefits under
this Plan following an Early Commencement Date is at any time employed directly
or indirectly as an employee or director or agent of, or as an independent
contractor or consultant for, an electric or gas utility (including any federal,
state or municipal utility authority or district) serving retail customers
within Washington or Oregon, or a person or entity supplying or seeking to
supply electric power or natural gas to retail customers within Washington or
Oregon, then all benefits payable to the Participant under this Plan shall be
suspended during the period of such employment; and any benefits received by the
Participant during the period of such employment shall be repaid to the Company.
If the employment is subsequently terminated, benefits hereunder shall resume,
but they shall not be adjusted to reflect the period of suspension. The
Committee shall have authority to waive any of the provisions of this Section
3.6, and to establish the conditions of any such waiver.
 
ARTICLE IV. ADMINISTRATION
 
4.1 Administration. This Plan shall be administered by the Committee or any
individuals) or committee(s) appointed by the Committee. The Committee shall
administer this Plan as an unfunded plan which is not intended to meet the
qualification requirements of Code Section 401. The Committee shall have the
full power and authority (discretionary and otherwise) to interpret, construe,
and administer this Plan in its sole discretion and to make final and binding
determinations for all parties. The Committee shall establish and maintain such
accounts or records as the Committee may from time to time consider necessary or
convenient for the administration of the Plan.
 
4.2 Claims Procedure. A Participant or Beneficiary, as applicable, who feels he
is entitled to greater benefits than he is receiving (or has received) under the
Plan may file a written claim with the Company's Qualified Plans Committee (the
"QPC"), which shall consider such claim and notify the claimant in writing of it
decision with respect thereto within ninety (90) days (or within such longer
period not to exceed one hundred eighty (180) days, as the QPC determines is
necessary to review the claim, provided that the QPC notifies the claimant in
writing of the extension within the original ninety (90) day period). If the
claim is denied, in whole or in part, the claimant may appeal such denial to the
Committee, provided he does so in writing within sixty (60) days of receiving
the QPC's determination. The Committee shall consider the appeal and notify the
claimant in writing of its decision with respect thereto within sixty (60) days
(or within such longer period not to exceed one hundred twenty (120) days as the
Committee determines is necessary to review the appeal, provided that the
Committee notifies the claimant in writing of the extension within the original
sixty (60) day period).
 
4.3 Finality of Determination. The determination of the Committee with respect
to any question arising out of or in connection with the administration,
interpretation, and application of the Plan shall be final, binding, and
conclusive upon all persons and shall be given the greatest deference permitted
by law.
 
4.4 Expenses. The expenses of administering this Plan shall be borne by the
Company.
 
4.5 Indemnification and Exculpation. The members of the Committee, its agents
and officers, directors, and employees of the Company or any of its Affiliates
shall be indemnified and held harmless by the Company against and from any and
all loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by them in connection with or resulting from any claim, action, suit,
or proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under this Plan, and against and
from any and all amounts paid by them in settlement (with the Company's written
approval) or paid by them in satisfaction of a judgment in any such action,
suit, or proceeding; provided, however, that the foregoing provision shall not
be applicable to any person if the loss, cost, liability, or expense is due to
such person's gross negligence or willful misconduct.
 
ARTICLE V. FUNDING OF THE PLAN
 
All amounts paid under this Plan shall be paid from the general assets of the
Company. Benefits shall be reflected on the accounting records of the Company,
but neither this Plan nor the maintenance of such accounting records shall be
construed to affect, require, or prohibit the creation of a trust, custodial
account, or escrow account with respect to the Participant. The Participant
shall not have any right, title, or interest whatsoever in or to any investment
reserves, accounts, or funds that the Company may purchase, establish, or
accumulate to aid in providing the unfunded benefit payments described in the
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create, or be construed to create, a trust or fiduciary
relationship of any kind between the Company, the Board, the Committee or the
QPC and any Participant or any other person. Participants and Beneficiaries
shall have the status of general unsecured creditors of the Company.
 
ARTICLE VI. AMENDMENT AND TERMINATION
 
The Board or such person or persons, including the Committee, as may be
designated by the Board may amend, modify, or terminate this Plan at any time
and in any manner; provided, however, that no amendment, modification, or
termination shall reduce benefits accrued prior to such action. In the event of
a termination of the Plan pursuant to this Article VI, no further benefits shall
accrue under this Plan, but amounts which are then payable shall continue to be
an obligation of the Company and shall be paid as scheduled.
 
ARTICLE VII. GENERAL PROVISIONS
 
7.1 Nonalienation. No benefit payable at any time under the Plan shall be
subject in any manner to voluntary or involuntary alienation, sale, transfer,
assignment, pledge, attachment, garnishment, or encumbrance of any kind, and
shall not be subject to or reached by any legal or equitable process (including
execution, garnishment, attachment, pledge, or bankruptcy) in satisfaction of
any debt, liability, or obligation, prior to receipt. Any attempt to alienate,
sell, transfer, assign, pledge, or otherwise encumber any such benefit, whether
presently or thereafter payable, shall be void. Notwithstanding the foregoing
provisions of this Section 7.1, the Company shall have the right to offset the
benefit amount payable under the Plan by any and all amounts representing debts
or other obligations owed to the Company or any of its Affiliates by the
Participant.
 
7.2 Severability. In the event any provision of this Plan shall be held invalid
or illegal for any reason, such illegality or invalidity shall not affect the
remaining parts of this Plan, but this Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted, and the Board and
any other person authorized to amend the Plan in accordance with Section 6.1
shall have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity, in whatever manner they deem appropriate in their
discretion, by amendment as provided in this Plan.
 
7.3 Employer-Employee Relationship. The establishment of this Plan shall not be
construed as conferring any legal or other rights upon the Participant for a
continuation of employment, nor shall it interfere with the rights of the
Company and its Affiliates to discharge the Participant or otherwise act with
relation to him. The Company and its Affiliates may take any action (including
discharge) with respect to the Participant and may treat such person without
regard to the effect which such action or treatment might have upon such person
as the Participant under this Plan.
 
7.4 Incompetence. Every person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally competent until the date on which
the Committee receives a written notice, in a form and manner acceptable to the
Committee, that such person is incompetent, and that a guardian, conservator, or
other person legally vested with the care of such person's person or estate has
been appointed; provided, however, that if the Committee shall find that any
person to whom a benefit is payable under the Plan is unable to care for such
person's affairs because of incompetency, any payment due (unless a prior claim
therefor shall have been made by a duly appointed legal representative) may be
paid to a third party as the Committee deems appropriate. Any such payment so
made shall be a complete discharge of liability therefor under the Plan.
 
7.5 Binding on Company, Participant, and Their Successors. This Plan shall be
binding upon and inure to the benefit of the Company, its successors, and
assigns and the Participant, his heirs, executors, administrators, and legal
representatives.
 
7.6 Withholdings and Deductions. The Company may withhold from any payment of
benefits hereunder any taxes required to be withheld and such sum as the Company
may reasonably estimate to be necessary to cover any taxes which may be assessed
with regard to benefits provided under the Plan. In addition, the Company may
deduct from any payment of benefits hereunder any amounts owed by the
Participant to the Company or any of its Affiliates.
 
7.7 Applicable Law. This Plan shall be governed and construed in accordance with
the laws of the State of Washington to the extent not preempted by federal law.
 